DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 2, 5, 6, 9, 10, 13, and 14 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 4, 9, and 12 have been amended and claims 3, 7, 8, 11, 15, and 16 have been cancelled.  Thus, claims 1, 2, 4, 5, 6, 9, 10, 12, 13, and 14 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 4, 5, 6, 9, 10, 12, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Hungate et al. [U.S. Patent Publication 2018/005103], discloses an RFID reader communicating with an RFID tag (paragraph 0050 and figure 1), RFID signals reflected back from a reflector attached to an underground tag with the aid of a reflector to an RFID reader antenna (paragraph 0068), and a power loss function plotted to show the loss of power when an interrogation signal penetrates the ground when an RFID tag is at a certain depth (figure 19 and paragraph 0087).  The second most similar art of record, Kail et al. [U.S. Patent Publication 2012/0126954], discloses a warehouse vehicle having RFID reading antennas where the vehicle is used for moving objects (paragraph 0033 and figure 1, item 10).  However, no art of record discloses a constructed transfer function being:
G(f,d i)=G 1(f,d d)+G 21(f,d gr)+G 22(f,d gs)+G 31(f,d cd)+G 32(f,d cr)+G 33(f,d cs)
where G1(f, dd) is the transfer function of the direct path, and dd is a propagation distance of the direct path; G21(f, dgr) is the transfer function of the ground reflection path, and dgr is a propagation distance of the ground reflection path; G22(f, dgs) is the transfer function of the ground scattering path, and dgs is a transmission distance of the ground scattering path; G31(f, dcd) is the transfer function of the hood diffraction path, dcd is a transmission distance of the hood diffraction path, G32(f, dcr) is the transfer function of the hood reflection path, dcr is a transmission distance of the hood reflection path, G33(f, dcs) is the transfer function of the hood scattering path, and dcs is a transmission distance of the hood scattering path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689